USCA4 Appeal: 22-1696       Doc: 12        Filed: 12/22/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1696


        DIANNE MICHELE CARTER,

                             Plaintiff - Appellant,

                      v.

        HAWTHORNE MANAGEMENT COMPANY, INC.,

                             Defendant - Appellee,

                      and

        CAPITAL ONE; ANITA BOND, IRS Revenue Officer,

                             Defendants.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:20-cv-00684-FDW-DSC)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.
USCA4 Appeal: 22-1696      Doc: 12         Filed: 12/22/2022    Pg: 2 of 5




        Dianne Michele Carter, Appellant Pro Se. Jeffrey Brandt Kuykendal, MCANGUS,
        GOUDELOCK & COURIE, LLC, Charlotte, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1696       Doc: 12           Filed: 12/22/2022   Pg: 3 of 5




        PER CURIAM:

               Dianne Michele Carter seeks to appeal four of the district court’s orders entered in

        her action filed under the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p:

        (1) the March 23, 2021, dismissal of Carter’s claims against two defendants under

        28 U.S.C. § 1915(e)(2); (2) the August 3, 2021, dismissal of Carter’s amended complaint

        and denial of her motion for reconsideration of the March 23, 2021, dismissal order; (3)

        the September 17, 2021, denial of Carter’s motion for reconsideration of the August 3

        dismissal order; and (4) the June 13, 2022, denial of Carter’s “motion to dismiss” the prior

        three orders, which the district court construed as her third motion for reconsideration. We

        dismiss in part and affirm in part.

               Although Carter’s notice of appeal only identifies the district court’s June 13, 2022,

        order denying her third motion for reconsideration, her informal brief also identifies the

        district court’s prior three orders. To the extent that Carter intended to appeal those three

        orders, the notice of appeal was due no more than 30 days after the entry of the district

        court’s final judgment or order, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extended the appeal period under Fed. R. App. P. 4(a)(5) or reopened the appeal period

        under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Furthermore,

        “an appeal from denial of [Fed. R. Civ. P.] 60(b) relief does not bring up the underlying

        judgment for review.” Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc)

        (internal quotation marks omitted).



                                                       3
USCA4 Appeal: 22-1696       Doc: 12         Filed: 12/22/2022     Pg: 4 of 5




                Here, the district court’s prior three orders were entered on March 23, August 3, and

        September 17, 2021, respectively. The informal brief, including a copy of the notice of

        appeal, was filed on June 24, 2022. See Fed. R. App. P. 4(a)(1)(A); Clark v. Cartledge,

        829 F.3d 303, 305 (4th Cir. 2016) (explaining that pro se filing is functional notice of

        appeal if it provides adequate notice and does not prejudice opposing party). Because

        Carter’s appeal from the prior three orders is untimely and she did not obtain an extension

        or reopening of the appeal period, we dismiss this portion of the appeal for lack of

        jurisdiction. ∗

                Carter also seeks to appeal the denial of her third motion for reconsideration filed

        under Fed. R. Civ. P. 60(b). We review the denial of a motion for reconsideration filed

        pursuant to Rule 60(b) for abuse of discretion. Aikens, 652 F.3d at 501. Having reviewed

        the record, we conclude that the district court did not abuse its discretion in denying

        Carter’s third motion for reconsideration. Accordingly, we affirm the district court’s order

        denying that motion.

                We therefore affirm the district court’s order denying Carter’s third motion for

        reconsideration, and dismiss Carter’s appeal of the district court’s prior orders. We

        dispense with oral argument because the facts and legal contentions are adequately




                Moreover, Carter previously appealed the district court’s August 3 and
                ∗

        September 17, 2021, orders and therefore an appeal from these orders is duplicative.

                                                      4
USCA4 Appeal: 22-1696     Doc: 12        Filed: 12/22/2022   Pg: 5 of 5




        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                          DISMISSED IN PART,
                                                                          AFFIRMED IN PART




                                                  5